Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a press device comprising: ...a press operation setting unit that sets a press motion of an actual operation by extending a time of a part of the reference press motion; and a transport operation setting unit that sets a transport motion of the actual operation which corresponds to the press motion by matching synchronous timings with each other between the press motion and the reference transport motion for the reference press motion, and by setting an operation pattern from the synchronous timing to be the same as that of the reference transport motion, in combination with the rest of the claimed limitations.
Claim 6 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a transport motion setting method for a press device by a control unit of the press device comprising: ... setting a press motion of an actual operation by extending a time of a part of the reference press motion; and setting a transport motion of the actual operation which corresponds to the press motion by matching synchronous timings with each other between the press motion and the reference transport motion for the reference pressmotion, and by setting an operation pattern from the synchronous timing to be the same as that of the reference transport motion, in combination with the rest of the claimed limitations.
Claim 7 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a computer readable medium storing a transport motion setting program of a press device causing a control unit of the press device to function as: .... a press operation setting unit that sets a press motion of an actual operation by extending a time of a part of the reference press motion; and a transport operation setting unit that sets a transport motion of the actual operation which corresponds to the press motion by matching synchronous timings with each other between the press motion and the reference transport motion for the reference press motion, and by setting an operation pattern from the synchronous timing to be the same as that of the reference transport motion, in combination with the rest of the claimed limitations.
JP 2016-215240 A to Yuji et al. discloses a control method of a transfer press for controlling a workpiece conveying device for conveying a workpiece to be processed by reciprocation of a slide so as to move in synchronization with reciprocation of the slide. The method of Yuji does not suggest setting a press motion of an actual operation by extending a time of a part of the reference press motion; and setting a transport motion of the actual operation which corresponds to the press motion by matching synchronous timings with each other between the press motion and the reference transport motion for the reference press motion, and by setting an operation pattern from the synchronous timing to be the same as that of the reference transport motion.

US 8,640,614 and US 7,410,046 discloses transfer presses that do not suggest the claimed synchronization method between the transport motion and the press motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 18, 2021